Citation Nr: 9919844	
Decision Date: 07/20/99    Archive Date: 07/28/99

DOCKET NO.  90-26 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for 
post-traumatic stress disorder (PTSD).

2.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disability (TDIU).  


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. McGovern, Associate Counsel



INTRODUCTION

The veteran had active service from September 1944 to 
December 1945.  

The issue of entitlement to TDIU benefits comes before the 
Board of Veterans' Appeals (Board) on appeal from a July 1998 
rating decision of the Roanoke, Virginia Department of 
Veterans Affairs (VA) Regional Office (RO).  The issue of 
entitlement to an increased evaluation for PTSD initially 
came before the Board on appeal from the RO's November 1989 
rating decision that denied an evaluation in excess of 30 
percent for PTSD.  In February 1991, the Board remanded this 
matter to the RO for further development.  A June 1992 Board 
decision confirmed the RO's November 1989 denial of an 
increased evaluation on the basis that the evidence of record 
more nearly approximated a disability picture indicative of a 
30 percent evaluation.  The veteran subsequently appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court").  

In September 1993, the Secretary of VA (Secretary) and the 
veteran, through counsel, filed a Joint Motion for Remand 
which asserted that the board of VA psychiatrists who 
examined the veteran pursuant to the Board's February 1991 
remand, did not provide the necessary reconciliation of the 
veteran's various psychiatric diagnoses and symptomatology so 
as to meet the mandate of that remand; that, as a result, the 
Board's decision lacked sufficient evidentiary support for 
the Court to conduct meaningful judicial review; and that by 
not categorically resolving the inconsistencies in diagnosis, 
the VA failed in its duty to assist the veteran in the 
development of his claim.  The Joint Motion for Remand 
further stated that, on remand by the Court, the Board should 
again remand the claim to the RO for reexamination of the 
veteran by a board of psychiatrists in order to resolve the 
issue remanded by the Board in 1991.  It was noted that the 
records should reflect that an overall medical opinion, based 
on review of the separate examination findings, has been 
provided in explaining and reconciling, if necessary, the 
diagnoses reported and in attributing the veteran's disabling 
symptomatology to each diagnosis, if there are separate 
diagnoses.  

On September 30, 1993, the Court, granted the joint motion 
for remand, vacated the Board's June 1992 decision, and 
remanded the matter to the Board for compliance with the 
instructions in the joint motion for remand.  The Court 
retained jurisdiction of the case for the limited purpose of 
consideration of attorney's fees under the Equal Access to 
Justice Act.  In March 1994 and February 1996, the Board 
remanded this case to the RO for further development, to 
include affording the veteran the opportunity to submit 
additional evidence, obtaining additional private and VA 
treatment records, and affording the veteran a comprehensive 
VA psychiatric examination.  

By rating decision dated in July 1998, the RO increased the 
evaluation of the service-connected PTSD from 30 to 50 
percent, effective from August 28, 1989.  The Board notes 
that the veteran may still receive an evaluation in excess of 
50 percent for PTSD.  Therefore, the issue of entitlement to 
an evaluation in excess of 50 percent for PTSD is now before 
the Board.  See AB v. Brown, 6 Vet. App. 35 (1993).

The veteran was represented in his appeal before the Court by 
a private attorney.  He has been represented before the Board 
since November 1993 by the Virginia Department of Veterans 
Affairs.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's PTSD results in social and industrial 
impairment that renders him demonstrably unable to obtain or 
retain employment as contemplated under the rating criteria 
in effect prior to November 7, 1996.


CONCLUSION OF LAW

The criteria for an evaluation of 100 percent for PTSD have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§ 4.132, Diagnostic Code 9411 (1996); Karnas v. Derwinski, 1 
Vet. App. 308 (1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's record of honorable discharge reflects that he 
was awarded the Combat Infantryman's Badge.  His service 
medical records include no evidence of mental or psychiatric 
disorders.  Outpatient and hospital treatment records dated 
from March 1952 to 1982 show treatment for psychiatric 
disorders.  These records include findings and diagnoses of: 
depression, tearfulness, sleep problems, difficulty at work, 
destructive thoughts about self and family, severe and 
incapacitating depression, depression with anxiety, major 
affective disorder, improved psychotic depressive reaction, 
improved involutional melancholia, anxiety state, neurosis, 
rule out conversion reaction, moderate depression, excessive 
nervousness, irritability, anorexia, paranoia, and "morbid 
introvert."  A September 1953 VA examiner diagnosed 
psychoneurosis, anxiety state, moderately severe.  These 
records also show that the veteran's treatment for anxiety 
and depression included medication and electric shock 
therapy.

In a March 1952 letter to a VA hospital, Dr. W.F. Mitchell 
reported that the veteran had been seen recently and was in a 
highly nervous state, despondent, crying most of the time, 
and appeared to be in desperate condition.  Dr. Mitchell 
recommended hospitalization.  

In a September 1975 letter, J.E. Collier, M.D., reported that 
the veteran had been treated by Dr. Gayle for some years off 
and on, for anxiety depression.  Dr. Collier, who had 
recently seen the veteran, noted that he showed an acute 
stage of anxiety depression, was very upset, and felt that he 
was unable to carry on his work.  Dr. Collier agreed that the 
veteran was not able to work at that time and felt that he 
should be given a leave of absence long enough to regain 
composure and be relieved of anxiety depression.  

In a December 1975 application for retirement allowance, the 
veteran requested that his retirement be effective April 1, 
1976, and he stated that he was totally and permanently 
disabled.  A certificate of annuity and notice of annuity 
award from the Unites States Railroad Retirement Board shows 
that the effective date was April 1, 1976. 

In a May 1976 letter, Dr. Gayle noted that the veteran had 
been hospitalized with symptoms of severe depression and 
several physical complaints on three occasions, that he 
sufficiently recovered subsequent to each hospitalization to 
return to work, but that more frequently in recent years this 
had been disrupted by serious symptoms of depression and the 
physical concomitant of back pain.  Dr. Gayle stated that the 
veteran had a long standing obsessive-compulsive character 
with some underlying paranoid ideation and that he had never 
been able to fulfill his idealized goals for himself which 
resulted in chronic frustration, anger, depression, and 
anxiety.  Dr. Gayle reported that in recent years the veteran 
had found it more difficult to fulfill the responsibilities 
expected of him by his superiors at work and he had had 
increased episodes of depression and anxiety, and worsening 
physical symptoms.  It was Dr. Gayle's impression that the 
veteran was unable to fulfill his obligations with the 
railroad due to depression and he recommended disability 
retirement for the veteran.  

In a January 1977 Income-Net Worth and Employment Statement, 
the veteran reported that he had had to quit his job because 
his back pain became worse and that he had been on disability 
retirement since April 1976.  

In a March 1977 letter, Dr. Gayle certified that the veteran 
was permanently and totally disabled on April 1, 1976.  A 
1978 Department of the Treasury, Internal Revenue Service, 
disability income exclusion form shows that the veteran 
retired in October 1975 and that he was receiving disability 
payments.  In a January 1979 Physician's Statement of 
Permanent and Total Disability, Dr. Gayle certified that the 
veteran was permanently and totally disabled on January 1, 
1976, or January 1, 1977.  

In a November 1982 letter, Dr. Foster stated that the veteran 
had been treated by his office since 1969.  Dr. Foster 
reported that the veteran had had poor response to medication 
and that his best results had been with electric shock 
therapy.  It was noted that he had had extensive combat 
experience as an infantry man in World War II which left him 
with considerable emotional trauma, and that he was basically 
a very compulsive individual with over-concern about his 
somatic function, paranoid trends in his thinking, and 
"presenting symptoms of severe depression including 
insomnia, tearfulness, and death wishes." 

March 1983 to February 1985 VA treatment records include 
evidence of complaints, findings, and diagnoses of chronic 
depression in fair remission with some intrusive thinking and 
occasional suicidal thoughts; atypical depression; obsessive 
traits; major affective disorder; depression; major 
depression; blunted affect; psychomotor retardation; and 
insomnia; and complaints of memory problems, depression, 
flashbacks, bad dreams, suicidal thoughts, sad spells, and 
intrusive thoughts of World War II.  The results of June 1983 
a psychological evaluation suggested average 
neuropsychological functioning.  A December 1984 treatment 
provider diagnosed PTSD secondary to World War II.  A 
treatment record later in December 1984 noted a history of 
chronic depression and PTSD.  

A May 1985 VA neuropsychiatric examiner stated that it was 
possible the stress of combat had some impact on the veteran 
and was partially responsible for his subsequent problems.  
In a May 1985 Social and Industrial Survey report a social 
work associate noted that the veteran became very upset when 
he discussed his presence during the opening of a German 
concentration camp and that his crying spells had persisted 
for many years.  The social work associate stated that the 
veteran's social impairment was minimal and that his 
industrial impairment was moderate.  

By rating decision dated in July 1985, the RO denied 
entitlement to service connection for a nervous disorder 
defined as major depression, recurrent.  The veteran was 
informed of this determination in July 1985.  He filed a 
timely notice of disagreement and a statement of the case was 
issued in January 1986.  

In a December 1985 letter, a VA physician, R.S.S., M.D., 
stated that he had treated the veteran for the last four 
years and that the veteran had a long history of psychiatric 
problems dating back to just after World War II.  Dr. S. 
noted that the veteran had been diagnosed as suffering from 
depression, and was given electric and insulin shock 
treatments in addition to "group and talk therapy."  Dr. S. 
reported that he currently saw the veteran about once a 
month, that the veteran was taking medication, that he had 
improved to some degree and was stable, but that he still had 
severe psychiatric problems that prevented him from accepting 
gainful employment and from leading a normal life.  Dr. S. 
noted that the veteran's condition had initially not been 
correctly diagnosed; that he had recurrent intrusive 
thoughts, startle response, constriction of affect, sleep 
disturbances, and nightmares; and that he had had to take an 
early retirement.  His interpersonal relationships had been 
affected to the point that he had become isolated and 
withdrawn from his peer group.  Dr. S. stated that the 
veteran suffered from a classic and typical PTSD from which 
he was still considerably disabled, and that he was incapable 
of gainful full-time employment.  It was also noted that this 
had had pervasive influence on his social and family life, 
causing him to withdraw from society and causing problems 
dealing with his family.  The diagnosis was PTSD, secondary 
to experiences in World War II, and major depression, 
recurrent.  

By a rating decision dated in February 1986, the RO granted 
service connection for PTSD and assigned a 30 percent 
evaluation, effective from January 1985.  The veteran was 
notified of this determination in a March 1986 letter and he 
did not appeal the evaluation assigned.

VA treatment records dated from April 1988 to September 1989 
include assessments of PTSD, major depression, and 
depression.  A September 1988 treatment provider stated that 
the veteran was still considerably disabled from his symptoms 
of PTSD.  A September 1989 treatment provider reported that 
the veteran's sleep problem was severe, that he had 
dysphoria, and that he was mildly depressed.  

In a November 1989 rating decision, the RO stated that major 
depression was still not service connected.  The veteran was 
notified of this determination by letter dated later in 
November 1989.  

In January 1991, when the veteran was hospitalized for 
unrelated disorders. the discharge diagnoses included 
depression.  It was noted that he was continued on his 
medication and had no symptoms of depression while in the 
hospital.  

At an April 1991 VA psychiatric examination, the veteran 
reported that his employer put him on total disability in 
1975 or 1976 because of his nervous, back, and heart problems 
and that he had been hospitalized one or two times for his 
nerves.  He reported that he was depressed and anxious, that 
he sometimes thought about combat and other things 
repetitively, that he had restless sleep, that his appetite 
was all right, and that his depression and anxiety worsened 
when he was under stress.  It was noted that he had been 
married since 1947 and had two children.  The veteran 
reported that he took medication and saw his physician about 
every two to four months.  When asked what his average day 
was like, he reported that he got up, ate breakfast, and 
sometimes went looking for Civil War relics with his metal 
detector.  He stated that he was an amateur ham radio 
operator, collected stamps, and worked with stones.  He 
reported that he had a few friends but was basically a loner.  
The examiner commented that it seemed that he was dealing 
with retired life competently in general.  Examination 
revealed that the veteran was alert, oriented, and 
cooperative; he did not voice any evidence of hallucinations, 
delusions, or psychotic thinking; and he was logical, goal 
directed, and coherent.  His mood appeared to be one of 
perhaps chronic mild depression, and affect was appropriate 
and spontaneous.  The veteran did not voice any current 
suicidal or homicidal ideation, and cognitive functions 
appeared to be generally intact.  The diagnosis was PTSD, 
mild, chronic, and questionable obsessive/compulsive traits.  
The examiner noted that the best functioning during the past 
year had been good. 

At a second April 1991 VA psychiatric evaluation, the veteran 
reported that he had had emotional troubles for years which 
consisted mostly of depression and anxiety and that he was 
bothered by repetitive thoughts.  He also stated that he felt 
like crying a lot, that terrible sadness overcame him from 
time to time, that he was plagued by recurring homicidal and 
suicidal thoughts, and that he had never attempted suicide or 
attacked anyone.  It was noted that he was currently taking 
medication and that he had been treated by Dr. S. at the VAMC 
for ten years or more.  The examiner stated that the veteran 
continued to have nightmares about his war experiences, was 
extremely fearful of sudden noises, and had sleep problems, 
occasional flashbacks, nightmares, depression, repetitive 
thoughts, and marked nervousness.  The veteran was neatly 
groomed, well spoken, and related well during the interview.  
He was noted to speak of his experiences in a matter of fact 
manner without attempting to exaggerate or dramatize what he 
had gone through.  Cognitive functioning was reported to be 
within normal limits.  The examiner reported that the veteran 
continued to be depressed and tense and that reports from his 
treating physicians confirmed his very tenuous emotional 
balance.  The diagnosis was PTSD, chronic, and depressive 
disorder not otherwise specified.  The examiner stated that 
he had little doubt that the veteran had undergone 
considerable suffering over the years and that his condition 
was related to wartime experiences.  

An April 1991 VA Social and Industrial Survey report shows 
that the veteran stated that he was both anxious and 
depressed, that he never made any commitments because he did 
not know if his emotional condition would allow him to be 
involved, that he had sleep disturbance problems, and that he 
had had these problems since service.  He indicated that his 
medications were helpful but did not completely relieve his 
symptoms.  It was noted that he was an amateur archeologist 
and that he spent much of his time in this pursuit and doing 
daily household chores.  The social work supervisor stated 
that the veteran was oriented, cooperative, and articulate; 
that he was somewhat anxious in describing his situation; and 
that he appeared moderately depressed relative to both his 
present situation and future outlook.  The social worker 
reported that the extent of restriction relative to social 
impairment was considered to be slight to moderate and that 
the extent of restriction relative industrial impairment did 
not apply because the veteran was retired.  

In May 1991, the veteran again underwent VA psychiatric 
evaluation.  The examiner was Dr. S., who reported that he 
had been treating the veteran for over 10 years and that he 
knew of his extensive history through review of his chart and 
hospital records, repeated interviews with the veteran and 
his wife, and conversations with his wife and son.  The 
examiner stated that the veteran had had a great deal of 
emotionality with depression and anxiety since service, that 
he had been hospitalized on five occasions for psychiatric 
disorders from 1945 to present, the most recent 
hospitalization was in 1981, and that he had repetitive 
thoughts, flashbacks of his World War II experiences, 
insomnia, depression, anxiety, and occasional suicide 
thoughts.  It was noted that these thoughts sometimes 
overcame the veteran and he became totally incapable of 
functioning and that he had had feelings of worthlessness and 
not wanting to live although he had never attempted suicide.  
The examiner noted that treatment had helped him considerably 
and that he was now at least able to venture out of his house 
and be mildly sociable.  It was noted that the veteran was 
married and had two adult children.  Examination showed that 
the veteran was very cooperative, that he appeared to be 
severely depressed and anxious, and that he had intrusive 
thoughts of combat, startle reflexes with reaction to loud 
noise, and frequent emotionality.  The examiner stated that 
the veteran had depressive symptomatology which included 
sleep problems, terminal insomnia, and concentration 
problems; that he sometimes became very agitated and anxious; 
that he was not delusional; and that he had no thought 
disorder.  

Dr. S. stated that the veteran's social mobility had been 
severely restricted and noted that the veteran had to take 
premature retirement at the age of 51 due to his PTSD which 
was misdiagnosed at that time.  The examiner stated that the 
veteran had had a great deal of difficulty in functioning as 
a house holder and as an effective father and that he had had 
to rely extensively on his wife to help him make domestic 
decisions.  The examiner indicated that the veteran had 
suffered severe symptoms of PTSD which had been persistent 
since service, that this condition had markedly impaired his 
ability to function in society and to hold down a productive 
job, and that it caused him to take premature retirement at 
the early age of 51.  The veteran was noted to have a marked 
amount of disability from his symptomatology in the sense 
that his vocational, social, and industrial capacities had 
been severely limited.  The diagnosis was PTSD, severe, 
chronic, and major depressive disorder, recurrent, associated 
with the PTSD.  The examiner stated that it was his opinion 
that the veteran was totally incapable of gainful employment 
due to a service-connected condition that was severe and 
disabling.  The examiner later repeated that the veteran 
could not work in any gainful employment because of his 
condition.  

VA treatment records dated from June 1991 to August 1994 show 
that the veteran underwent continued psychotherapy and took 
prescribed medication.  He was treated at a VA mental hygiene 
clinic on numerous occasions for symptoms that included and 
his symptoms including irritability, anxiety, depression, 
sleep disturbance, nightmares, flashbacks, insomnia, night 
time panic, panicky and anxious feelings, anger, obsessive 
thoughts about the war, hypervigilance, tension, crying 
spells, and increased symptoms during the time of year that 
he had been in combat.  He also had increased symptoms of 
PTSD in response to war reminders such as movies and media 
coverage of World War II and war in general and after 
receiving a call from the lieutenant of his platoon after 49 
years.  The treatment providers noted that he was anxious, 
nervous, agitated, and depressed; that he had crying spells, 
high anxiety levels, feelings of irritability and 
frustration, sleep problems, and mild and moderate 
depression; and that he had been very restricted in his 
social life with withdrawal.  Affect was noted to be anxious 
and moderately depressed, blunted with depressed thoughts, 
stable except for occasional depressed periods, depressed, 
blunted and anxious with increased signs of PTSD, stable, and 
blunted.  The assessments included severe PTSD, PTSD with 
depression, PTSD and depression, severe PTSD with anxiety and 
depression, PTSD, and moderately severe symptoms of PTSD.  
These records also show that the veteran had increased 
depression and sleep problems which were associated with 
physical problems such as neck and shoulder pain and after an 
attack of the flu.  However, some treatment providers clearly 
indicated that sleep was disturbed by increased dreams of 
combat.  

The report of the November 1994 VA examination for PTSD shows 
that the veteran had been under continuous treatment with Dr. 
S. at the VA mental health clinic and that he was receiving 
antidepressant medication.  It was noted that medication was 
of some benefit, but that he continued to have serious 
problems which interfered with his ability to sleep and 
continued to have symptoms definitely indicative of PTSD.  
The examiner stated that the veteran apparently dreamed only 
occasionally, but that he had definite flashbacks of his 
World War II experiences during the day.  The veteran 
reported that he had been contacted by his company commander 
during the past summer, that he was happy to be able to help 
his former commanding officer regarding details of their 
experiences in World War II, but that it reawakened certain 
memories which intensified his depressive symptoms.  It was 
noted that he was tired much of the time, that he kept pretty 
much to himself, and that he spent a lot of time looking 
after his sick wife.  

The examiner reported that the veteran was pleasant and 
related well during the interview.  He was definitely very 
much preoccupied with his wartime memories.  It was noted 
that he had been unable to work for the past 19 years or so 
and that he was very anxious, distraught, and easily upset by 
anything that reminded him of his wartime experiences.  The 
examiner stated that the veteran derived some benefit from 
medication but that it was not enough to "obliterate the 
entire picture."  The diagnosis was PTSD, chronic, and 
depressive disorder, not otherwise specified.  The examiner 
commented that the veteran was definitely preoccupied with 
memories of World War II which interfered with his ability to 
lead a normal existence, engage in gainful employment, and 
participate in activities usual for his age and station in 
life.  The examiner also stated that the veteran definitely 
needed continued psychiatric care and that increased 
compensation should be considered.  

A December 1994 VA psychiatric examination report shows that 
the veteran reported that one of his greatest difficulties 
was continued depression which led to his retirement in 1976.  
He stated that he tried to keep busy with work around the 
house and stamp collecting, that he liked to be alone, and 
that he walked in the woods and sometimes used a metal 
detector to find Civil War relics.  He reported that his 
father, mother, and sister had had depression.  The veteran 
complained of flashbacks, nightmares of his combat 
experiences, reliving the fighting during the night which was 
when most of the combat occurred, and difficulty sleeping.  
The veteran reported that, although he had had prior 
depressive bouts, he currently felt that he had had quite a 
bit of help with the depression and it was noted that he was 
taking medication.  The examiner reported that the veteran 
found himself fully occupied with taking care of his wife who 
was ill and that he was not looking for any kind of 
employment but was "more trying to feel most productive in 
his years of retirement."  The examiner stated that the 
veteran was appropriately dressed, pleasant, and cooperative 
and that there was no reason to doubt the truthfulness of his 
presentation.  The examiner reported that the veteran was 
somewhat anxious and that there was no evidence of any 
cognitive deficits or symptoms of former thought disorder.  
The examiner stated that, although it was clear that he had 
had recurrent episodes of depression, given the family 
history of depression, it was not clear that these were 
necessarily related to or aspects of the PTSD which had been 
manifesting with the nightmares and flashbacks.  "Certainly, 
it is possible that his having to resign himself to 
continuing to have the difficulty with sleep would be 
stressing, but may not be enough to account for the more 
serious depressive episodes that he had had through his life.  
The diagnosis was PTSD, chronic, and depressive illness, 
recurrent, currently in remission.  

In June 1996, the RO received VA treatment records dated from 
August 1994 to May 1996 which included complaints and 
findings of mild depression, depression, nightmares, 
flashbacks, increased symptoms on anniversary dates, 
decreased libido, and mildly blunted, blunted, and stable 
affect.  The veteran attended a weekly "cope group" from 
January to August 1995.  The diagnosis included PTSD and PTSD 
with depression.  These records also show that the veteran 
was in contact with members of his unit, that he was 
interested in a reunion of his company, and that he had a 
hobby of searching for objects utilizing a metal detector.  
The diagnoses included PTSD and PTSD with depression.  A May 
1996 treatment record shows that the veteran was very 
discouraged and depressed about his appeal.  It was noted 
that his company commander had visited in April and they had 
a good time but that this brought back memories and 
flashbacks of the war.  The veteran was withdrawn and 
isolated and he had crying spells, nightmares, and flashbacks 
of the war.  The treatment provider stated that he was 
totally unable to function in any capacity.  The diagnosis 
was PTSD with depression.  

From June to July 1996, the veteran was hospitalized at a VA 
facility due to exacerbation of his PTSD and depressive 
symptoms.  The discharge summary shows that the veteran and 
his wife had noticed worsening of his symptoms with marked 
depression of his mood, crying spells, decreased sleep with 
nightmares, suicidal ideation with no active plans, and 
somatic complaints including increased dizziness and 
weakness.  It was noted that he had had feelings of guilt and 
self-depreciation and he was advised to be admitted for the 
management of his acute exacerbation of symptoms.  The 
hospital report shows that the veteran had been very active 
until a few weeks before hospitalization and that he had a 
lot of hobbies, such as stamps and painting.  Examination 
revealed that the veteran was calm and cooperative, but that 
he sometimes went into episodes of weeping and crying 
especially when the talked about the Nazi camps.  He said 
that he felt depressed for no apparent reason and that he 
wished to die but did not have any active suicidal ideation 
or plans.  The veteran expressed himself very well, he had 
well organized thoughts, and he had depressed affect.  He 
denied any delusions, hallucinations, or psychotic thinking; 
his cognitive functions were intact; and his insight and 
judgment were fair.  After three days of hospitalization he 
started to show gradual improvement in his anxiety, 
depressive, and somatic symptoms and, after one week of 
hospitalization, he showed marked improvement in his mood, 
sleep, appetite, and physical complaints.  The discharge 
diagnosis was PTSD and his Global Assessment of Functioning 
(GAF) score was reported to be 60-70.  

In a September 1996 VA examination report from Dr. S., a 
board-certified VA psychiatrist, it was noted that he arrived 
neatly dressed and was very articulate and cooperative.  Dr. 
S. reported that the veteran had been his patient for about 
15 years, that he had been treating him for PTSD and 
depression, that the veteran had recently had a severe 
exacerbation of symptoms possibly caused by the fact that his 
wife was severely ill, and that he had had at least one 
psychiatric hospitalization in the last year which resulted 
in a change of medications with some decrease in his anxiety.  
Dr. S. stated that the veteran retired with psychiatric 
disability in 1976 because of increasing symptoms of crying 
spells, flashbacks, and nightmares.  The veteran's current 
symptoms included: Severe crying spells, recurrent and 
numerous obsessive thoughts about the war, fatigue, startle 
reflexes, difficulty with concentration, sleep difficulty, 
sleep constantly interrupted by nightmares related to his war 
experiences and related themes, guilt about some of the 
events during the war and in combat, severe anxiety attacks, 
constant anxiety, recurrent thoughts of suicide which he felt 
would help "stop the thoughts," and almost daily intrusive 
thoughts "when he gets into these bouts."  Dr. S. reported 
that these "bouts" lasted from one to three months at a 
time, eight to ten times a year.  

Dr. S. noted that these symptoms caused the veteran to be 
severely incapacitated, that he was extremely withdrawn and 
did not socialize, that he had difficulty in maintaining 
conversation with people, and that he felt quite ashamed of 
his emotions.  The veteran cried profusely during the 
interview when he talked about some traumatic events.  Dr. S. 
stated that the veteran looked very sad, that he sighed 
frequently, and that he had difficulty maintaining his 
composure.  It was noted that medication provided some relief 
from his constant anxiety but that the relief lasted only for 
a few hours.  The diagnosis was PTSD, severe, with 
depression.  The examiner noted that the level of functioning 
was extremely poor and assigned a GAF score of 20.  The 
examiner also stated that the prognosis was very poor because 
of the long history of the disorder and the extreme severity 
of the symptoms, which were noted to be aggravated by 
anniversary events and family events such as the veteran's 
wife's illness and his son's problems.  

An October 1996 VA psychiatric examination report shows that 
the veteran had difficulties with depression and repetitive 
thoughts of his experiences during World War II and that he 
was taking medication.  The veteran reported that he was 
anxious and that he had difficulty with his memories of World 
War II.  He was noted to speak of his memories in a general 
way and was unable to give much detail because he became 
quite tearful and could not speak of the things that were 
most troublesome to him.  He reported that, in the past, he 
had gone to some reunions with the people he had served with 
but that he now found that he avoided such activities because 
he could not stand the memories of his events in service.  
The examiner stated that the veteran was quite pleasant and 
cooperative and that there was no reason to doubt the 
truthfulness of his presentation.  The examiner reported that 
the veteran demonstrated some depressed affect and had some 
anxiety, but that there was no evidence of any cognitive 
deficits or any symptoms of formal thought disorder.  The 
veteran stated that he had been unable to get his experiences 
off his mind, and that he had not been able to function well 
throughout his life as a result.  The impression was continue 
with the diagnosis of PTSD with depression.  The examiner 
stated that he would continue with Dr. S.'s notion that the 
veteran was certainly not in any position to re-engage in the 
work environment, not only because of his age but "because 
of his difficulty."

At a February 1997 VA examination, the examiner stated that 
the veteran had had several courses of treatment for severe 
depressive episodes during which time he was quite riveted to 
the memories of difficult experiences he had had in combat.  
The examiner reported that, with greater coercion, the 
veteran was willing to give more details of the inservice 
events that he had been reluctant to discuss at the October 
1996 examination.  The veteran quite tearfully reported 
several troublesome events he experienced during combat.  It 
was noted that the veteran was married and that he had not 
worked since he retired in 1976.  He took medications which 
provided some but not complete relief from depressive 
symptoms.  It was noted that he had not had further 
exacerbations of his difficulties since his June 1996 
hospitalization, but that he continued to feel his depressive 
cycles were very much a part of his life.  

The examiner reported that the veteran appeared to be 
"rather mildly dysphoric," pleasant, appropriate, and 
cooperative.  The veteran was tearful and displayed a sense 
of great helplessness as he discussed his specific traumatic 
wartime experiences.  At times he could not provide further 
description because he felt them to be too distressing.  
There was no evidence of any organic dysfunction or formal 
thought disorder.  The veteran was not particularly anxious, 
but a depressed affect and mood were prevalent.  The 
impression was that the diagnosis would continue to be PTSD 
with depression.  The examiner concluded that "an argument 
could be made that the material from the war may come to mind 
as he has cycled through recurrent depressive episodes 
throughout his life.  However, given the inability to be 
definitive with these matters and the prior diagnosis from 
his treating physician, I will continue with the prior 
diagnosis."  

In May 1997, the RO received an undated report of VA 
psychological evaluation that was reportedly conducted for 
the purpose of determining the severity of the veteran's 
PTSD.  The examiner noted that she interviewed the veteran 
for one hour for the purpose of this evaluation and that she 
had also observed the veteran during weekly support group 
therapy meetings.  The examiner reported that, since the war, 
the veteran had had difficulty with extreme anxiety, 
depression, intrusive memories, flashbacks, nightmares, 
insomnia, difficulty concentrating, crying spells, and 
suicidal ideation - all related to traumatic events 
experienced during World War II.  The VA psychologist stated 
that the veteran clearly met the diagnostic criteria for PTSD 
under DSM IV.  It was noted that, in 1976, the veteran's 
employer suggested that he retire due to the aforementioned 
symptoms.  The examiner stated that, in her opinion, the 
veteran was not able to work and that she could not imagine 
him being able to function in a work setting.  It was her 
opinion that the veteran suffered from severe PTSD which had 
pervasive effects, and that his symptoms of PTSD were 
exacerbated by life stressors, current events in the news, 
and anniversaries of wartime traumatic events.  The 
psychologist concluded that she did not feel that it would be 
safe or realistic for the veteran to work, due to the 
severity of his PTSD.  

The veteran submitted an October 1997 letter from a fellow 
serviceman which describes events that occurred during World 
War II in their infantry division.  

At a January 1998 VA examination for PTSD, the examiner noted 
that the veteran's reported symptoms included almost nightly 
nightmares and waking up in a sweat, sleep problems, daily 
intrusive thoughts about his traumas, daily flashbacks, and 
survivor's guilt.  The veteran stated that he became very 
shaky, depressed, guilty, and nervous in response to his 
intrusive thoughts and flashbacks.  He avoided conversations, 
movies, thoughts, activities, places, and people associated 
with his trauma and he felt somewhat distant and detached 
from others.  The examiner reported that the veteran had a 
restricted range of affect which was mostly somber, 
depressed, and nervous; that he had a sense of a 
foreshortened future; and that he felt that he was always 
anxious that something terrible would happen.  Reportedly, he 
had panic attacks which were severe at times but had been 
under better control since 1996 and included chest pain, 
increased heart rate, shortness of breath, feelings of 
impending doom, loss of control, dizziness, and 
gastrointestinal distress.  The examiner stated that the 
veteran had symptoms of increased arousal, difficulty 
remaining asleep, irritability, angry outbursts, difficulty 
concentrating, hypervigilance, exaggerated startle response, 
and being quite distractible.  

The veteran reported that he currently spent his day working 
around the house and in the yard, helping his wife with her 
household chores as she was not well, and hunting for relics 
of the Civil War with his metal detector.  The veteran 
indicated that the medications helped somewhat.  The examiner 
noted that the veteran was quite verbal, but quite shaky and 
anxious.  His speech was fluent, coherent, goal-directed, and 
logical; his thoughts were without psychotic process; he 
denied hallucinations or delusions but did endorse some mild 
paranoia especially under the stress of his work prior to 
retirement; and that he did have episodic lethal ideation but 
had never made an attempt and had no current plan or intent.  
It was noted that he had had episodes and bouts of depression 
in the past which were related to his significant sleep 
disturbance and PTSD.  His affect was quite irritable, 
anxious, and tearful with a restricted range, and he was 
quite distressed overall.  Formal cognitive testing showed 
that he was oriented and was grossly intact cognitively.  The 
diagnosis was PTSD, chronic, severe by criteria of both DSM-
III-R and DSM-IV.  The GAF score currently and over the past 
year was reported to be 45 with serious impairment in 
occupational functioning, not able to keep a job, suicidal 
ideation, ongoing significant symptoms of PTSD, including 
anxiety and depressive sequela of this and chronic insomnia - 
all secondary to PTSD.  The examiner commented that she 
believed that the veteran's PTSD deserved more than a 30 
percent evaluation due to his inability to maintain or retain 
employment, his forced retirement secondary to his active 
symptomatology, and many doctor's evaluations that he 
remained unable to work due to these psychiatric symptoms of 
PTSD.  

An April 1998 report of VA examination for PTSD shows that 
the veteran reported that he had problems with distressing 
recollections of his World War II experiences and recurrent 
dreams and flashbacks and that he attempted to avoid these 
thoughts and feelings because they were so distressing.  The 
veteran reported that he had problems with "blackouts" 
which the examiner noted could be the equivalent of 
psychogenic amnesia.  He also reported that he had marked 
disinterest in significant activities and feelings of 
detachment and estrangement from others.  The examiner stated 
that it appeared that these symptoms were synonymous with the 
diagnosis of PTSD and that it seemed appropriate that he be 
considered for an evaluation in excess of the 30 percent 
evaluation currently assigned.  The diagnosis was PTSD, 
chronic, and the GAF score assigned was 55, highest in the 
past year unknown.  

In a June 1998 VA Form 21-4192, Request for Employment 
Information in Connection with Claim for Disability Benefits, 
the veteran's prior employer reported that the veteran's last 
date of employment was Mach 31, 1976, and that he retired on 
disability.  

By rating decision dated in July 1998, the RO increased the 
evaluation of the veteran's service-connected PTSD from 30 to 
50 percent, effective from August 28, 1989.  The veteran was 
informed of this determination later in July 1998.  

Pertinent Law and Regulations

The veteran's claim is well grounded within the meaning of 
38 U.S.C.A. § 5107.  A well-grounded claim is a plausible 
claim which is meritorious on its own or capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  In general an allegation of an increased disability 
is sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The veteran has not asserted that any probative 
evidence not already obtained exists.  The Board is satisfied 
that all relevant facts have been properly developed and that 
no further assistance to the veteran is required in order to 
comply with the duty to assist him as mandated by 38 U.S.C.A. 
§ 5107.

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (1998).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (1998). 

Separate diagnostic codes identify the various disabilities.  
In determining the disability evaluation, the VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  These regulations include 38 C.F.R. §§ 4.1, 4.2 
(1998), which require the evaluation of the complete medical 
history of the claimant's condition.  These regulations 
operate to protect claimants against adverse decisions based 
on a single, incomplete, or inaccurate report, and to enable 
the VA to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath, 1 
Vet. App. at 593-94.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, See 38 C.F.R. §§ 4.2, 4.41 (1998), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

With respect to psychiatric disability, before November 7, 
1996, VA regulations provided that the severity of a 
psychiatric disorder was premised upon actual symptomatology, 
as it affected social and industrial adaptability.  38 C.F.R. 
§ 4.130 (1996).  Two of the most important determinants were 
time lost from gainful employment and decrease in work 
efficiency.  Id.  Prior to November 7, 1996, 38 C.F.R. 
§ 4.132, Diagnostic Code 9411, provided that a 100 percent 
evaluation for PTSD requires that attitudes of all contacts 
except the most intimate are so adversely affected as to 
result in virtual isolation in the community; totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of realty with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior; or 
demonstrable inability to obtain or retain employment.  A 70 
percent evaluation for PTSD is warranted where the ability to 
establish and maintain effective or favorable relationships 
with people is severely impaired and the psychoneurotic 
symptoms are of such severity and persistence that there is 
severe impairment in the ability to obtain or retain 
employment.  A 50 percent evaluation for PTSD is warranted 
where the ability to establish or maintain effective or 
favorable relationships with people is considerably impaired 
and by reason of the psychoneurotic symptoms, the 
reliability, flexibility and efficiency levels are so reduced 
as to result in considerable industrial impairment.  
Considerable impairment has been construed to mean "rather 
large in extent or degree."  See VAOPGCPREC 9-93 
(November 9, 1993).  

38 C.F.R. § 4.132, the VA Schedule of Ratings for Mental 
Disorders, was amended and redesignated as 38 C.F.R. § 4.130, 
effective November 7, 1996.  Under the new regulation, the 
evaluation criteria have substantially changed, focusing on 
the individual symptoms as manifested throughout the record, 
rather than on medical opinions characterizing overall social 
and industrial impairment as mild, definite, considerable, 
severe, or total.

Effective November 7, 1996, 38 C.F.R. § 4.130, Diagnostic 
Code 9411, provides a 50 percent evaluation for occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment or abstract thinking; 
disturbances of motivation and mood; and difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 
(1998).  A 70 percent evaluation is warranted where there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking or mood, due to such symptoms as suicidal ideation; 
obsessional rituals which interfere with routine activities; 
intermittently illogical, obscure, or irrelevant speech; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control such as unprovoked irritability with 
periods of violence; spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances; inability to establish and maintain 
effective relationships.  Id.  A 100 percent evaluation 
requires total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  Id.  

Where a law or regulation changes after a claim has been 
filed or reopened, but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to an appellant applies unless Congress provided otherwise or 
permitted the Secretary to do otherwise and the Secretary 
does so.  See Marcoux v. Brown, 9 Vet. App. 289 (1996); 
Karnas v. Derwinski, 1 Vet. App. 308 (1991); see also 
VAOPGCPREC 11-97 (March 25, 1997).  Consistent with the 
decision of the Court in Karnas, the Board will discuss the 
veteran's disability with consideration of the criteria 
effective both prior and subsequent to November 7, 1996.

Analysis

The evidence shows that the veteran had psychiatric 
disability from the 1950's to the 1970's which affected his 
ability to work and that he retired in 1975or 1976 due to 
psychiatric and physical disabilities.  The records show that 
private physicians determined that he was permanently and 
totally disabled in the 1970's although it is not entirely 
clear which disabilities rendered the veteran totally 
disabled at that time.  In May 1976, Dr. Gayle reported that 
the veteran was clearly depressed to a sufficient degree to 
be unable to fulfill his obligations with the railroad and 
that he would recommend disability retirement for the 
veteran.  However, in a January 1977 Income-Net Worth and 
Employment Statement, the veteran indicated that he had had 
to quit his job because his back pain became worse.  At the 
April 1991 VA psychiatric examination, he reported that his 
employer put him on total disability in 1975 or 1976 because 
of his nervous, back, and heart problems.  The veteran has 
reported on several other occasions that he retired on 
disability due to his psychiatric problems.  However, 
regardless of the cause of his disability retirement in the 
1970's, the present level of the veteran's disability 
attributable to the service-connected PTSD is of primary 
concern and past medical reports do not take precedence over 
current findings.  See Francisco.  

The record includes many diagnoses of depression.  By rating 
decision dated in July 1985, the RO denied entitlement to 
service connection for major depression and, in a November 
1989 rating decision, the RO stated that major depression was 
still not service connected.  Some treatment providers have 
associated the veteran's depression with his physical or 
somatic complaints and reported that his depressive symptoms 
increased when he had physical ailments and sleep problems 
associated with those ailments such as neck and shoulder pain 
and the flu.  The December 1994 VA examiner stated that, 
given the family history of depression, it was not clear that 
the veteran's depression was necessarily related to the PTSD.  
However, a May 1985 VA examiner stated that it was possible 
that the stress of combat had had some impact on the veteran 
and was partially responsible for his subsequent problems of 
recurrent major depression.  Additionally, the May 1991 VA 
examiner diagnosed major depressive disorder, recurrent, 
associated with the PTSD and the January 1998 VA examiner 
related the veteran's depression and depressive symptoms to 
his service-connected PTSD.  Therefore, the Board finds that 
the veteran's depressive symptoms cannot be dissociated from 
the service-connected PTSD.  

Additionally, the record shows that the veteran has been 
examined for possible sleep apnea.  Although the veteran may 
have a sleep disorder that unrelated to his PTSD, several 
treatment records and examination reports show that he has 
nightmares of the war from which he awakens sweating and that 
he has extreme difficulty at nighttime which was when many of 
his combat experiences occurred.  Treatment providers have 
clearly indicated that the veteran's sleep is disturbed by 
dreams of combat.  Therefore, the Board finds that the 
nightmares, nightsweats, and insomnia cannot be dissociated 
from the service-connected PTSD symptoms.  

The current symptoms and findings include crying spells, 
depression, anxiety, nervousness, frequent emotionality, 
sleep problems, repetitive thoughts, nightmares, insomnia, 
increased startle response, flashbacks, occasional homicidal 
and suicidal thoughts, intrusive thoughts of combat, 
agitation, irritability, nighttime panic, panic attacks, 
anger, obsessive thoughts about the war, hypervigilance, 
tension, increased symptoms on anniversary dates, social 
withdrawal, decreased libido, guilt feelings, severe anxiety 
attacks, constant anxiety, nightsweats, and survivor's guilt.  
Affect has been noted to be anxious, blunted, and depressed.  
The veteran has reported that he has a few friends but is 
basically a loner and that he never made any commitments 
because he did not know if his emotional condition would 
allow him to be involved.  He has stated that he spends his 
time doing daily household chores, using a metal detector to 
find old artifacts, stamp collecting, using a ham radio, and 
painting.  September 1988 to May 1996 VA treatment records 
include assessments of severe PTSD, PTSD with depression, 
PTSD and depression, severe PTSD with anxiety and depression, 
PTSD, and moderately severe symptoms of PTSD.

The veteran has undergone more than 10 VA psychiatric 
examinations in conjunction with his claim for an increased 
rating for the PTSD.  One April 1991 VA examiner's diagnosis 
was PTSD, mild, chronic, and questionable 
obsessive/compulsive traits.  The examiner noted that the 
best functioning during the past year had been good.  The 
second April 1991 VA psychiatric examiner reported that he 
continued to be depressed and tense and that reports from his 
treating physicians confirmed his very tenuous emotional 
balance.  The diagnosis was PTSD, chronic, and depressive 
disorder, not otherwise specified.  The examiner stated that 
he had little doubt that the veteran had undergone 
considerable suffering over the years and that his condition 
was related to wartime experiences.  An April 1991 Social and 
Industrial Survey report shows that the social worker stated 
that the veteran appeared moderately depressed relative to 
both his present situation and future outlook, that he had 
slight social impairment, and that the extent of social 
impairment was not applicable because he was retired.  The 
November 1994 VA examiner noted that the veteran continued to 
have serious problems associated with PTSD which interfered 
with his ability to lead a normal existence, engage in 
gainful employment, and participate in activities usual for 
his age and station in life.  The diagnosis was PTSD, 
chronic, and depressive disorder, not otherwise specified.  
The December 1994 VA psychiatric examiner's diagnosis was 
PTSD, chronic, and depressive illness, recurrent, currently 
in remission.  A February 1997 VA examiner noted that the 
veteran had not had further exacerbations of his difficulties 
since his June 1996 hospitalization, but that he continued to 
feel his depressive cycles were very much a part of his life.  
The impression was that the diagnosis would continue to be 
PTSD with depression.  The April 1998 VA examiner diagnosed 
PTSD, chronic, and assigned a GAF score of 55.  

The Board finds that the evidence is in equipoise as to 
whether PTSD meets the rating criteria in effect prior to 
November 7, 1996, for a 100 percent evaluation Although the 
aforementioned VA examination findings include an April 1991 
diagnosis of mild PTSD and an April 1998 GAF score of 55 
which is indicative of only "moderate difficulty in social, 
occupational, or school functioning" (see Carpenter v. 
Brown, 8 Vet. App. 243 (1995)), and other examiners have 
described PTSD as "severe," the board-certified 
psychiatrist who treated the veteran for more than 10 years 
and a VA psychologist who had observed the veteran at weekly 
group therapy sessions have stated that the veteran is unable 
to obtain or retain employment due to his symptoms of PTSD.  
The May 1991 VA examiner, Dr. S., while noting that the 
veteran's PTSD symptoms were severe, also indicated that they 
sometimes overcame him causing him to become totally 
incapable of functioning.  Dr. S. further noted that PTSD had 
markedly impaired the veteran's ability to function in 
society and to hold down a productive job, and that his 



vocational, social, and industrial capacities had been 
severely limited.  In the examiner's opinion the veteran was 
totally incapable of gainful employment due to his service-
connected PTSD.   Thus, despite the characterization of PTSD 
as "severe," it is clear that the examiner found it to 
result unemployability.  
The Board further notes that a May 1996 treatment provider 
stated that the veteran was totally unable to function in any 
capacity and diagnosed PTSD with depression.  From June to 
July 1996, the veteran was hospitalized at a VA facility due 
to exacerbation of his PTSD and depressive symptoms.  In a 
September 1996 VA examination report, Dr. S. stated that the 
PTSD symptoms caused the veteran to be severely 
incapacitated, that he had bouts of increased symptoms which 
lasted from one to three months at a time, eight to ten times 
a year, and that his level of function was extremely poor, 
with a GAF score of 20.  While a GAF of 20 is described as 
indicating some danger of hurting self or others (such as 
suicide attempts, frequently violent behavior, manic 
excitement) or occasional failure to maintain minimal 
personal hygiene (such as smearing of feces) or gross 
impairment in communications (for example, largely incoherent 
or mute), the evidence clearly does not show that the veteran 
manifests such symptoms.  See 38 C.F.R. § 4.130 (1998); 
American Psychiatric Association: Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition.  Nevertheless, 
there is medical evidence that the veteran is and has been 
unemployable due to his psychiatric problems.   For example, 
the VA examining psychologist stated that in her opinion, the 
veteran was not able to work, that she could not imagine him 
being able to function in a work setting, and that she did 
not feel that it would be safe or realistic for him to work 
due to the severity of his PTSD.  Finally, the January 1998 
VA examiner diagnosed severe PTSD by the criteria of both 
DSM-III-R and DSM-IV, and noted that the veteran's GAF score 
was 45 with serious impairment in occupational functioning 
and the inability to keep a job, suicidal ideation, and other 
ongoing significant symptoms of PTSD.  That examiner 
commented that she believed that the veteran was unable to 
maintain or retain employment due to his symptoms of PTSD.  




Under 38 C.F.R. § 4.132, Diagnostic Code 9411 (1996), a 100 
percent evaluation may be assigned for PTSD where the 
attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community; 
totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought of 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic and explosions 
of aggressive energy resulting in profound retreat from 
mature behavior; or where the veteran is demonstrably unable 
to obtain or retain employment.  The criteria for a 100 
percent rating under Diagnostic Code 9411 are each 
independent bases for granting a 100 percent rating.  Johnson 
v. Brown, 7 Vet. App. 95, 97 (1994), Richard v. Brown, 9 Vet. 
App. 266, 268 (1996).  

Thus, the Board finds that the clinical documentation of 
record is at least in equipoise as to whether the veteran is 
demonstrably unable to obtain and maintain employment due 
solely to PTSD.  Giving the benefit of the doubt to the 
veteran, it is concluded that the veteran's service-connected 
PTSD is of such severity as to produce inability to obtain or 
retain employment, thus warranting a 100 percent evaluation 
under the pre-November 7, 1996 criteria.  38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1996); Johnson, 7 Vet. App. at 98-99.

As a maximum 100 percent evaluation is warranted under the 
old criteria and the version most favorable to the veteran 
must be applied, consideration of the proper evaluation for 
the service-connected PTSD under the new criteria is moot.  
See Karnas.  

The Board notes that the veteran also claims entitlement to 
TDIU benefits.  However, applicable regulations provide that 
total disability ratings for compensation may be assigned, 
where the schedular rating is less than total.  See 38 C.F.R. 
§ 4.16(a) (1998) (emphasis added).  As the Board has herein 
determined that a 100 percent schedular evaluation is in 
order for the veteran's service-connected PTSD, 38 C.F.R. 
§ 4.16(a) is no longer applicable and the veteran's claim of 
entitlement to TDIU benefits is moot.  



ORDER

Entitlement to a 100 percent evaluation for PTSD is granted, 
subject to regulations applicable to the payment of monetary 
benefits.  



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals


 

